

PROMISSORY NOTE
 
Principal
   
Loan Date
   
Maturity
   
Loan No.
   
Call / Coll
 
Account
 
Officer
 
Initials
                                      $ 750,000.00     12-29-2011     12-31-2012
    74902426       3010         118    

 
References in the boxes above are for Lender’s use only and do not limit the
applicability of this document to any particular loan or item.
 
Any item above containing “***” has been omitted due to text length limitations.
 
Borrower:
iSECUREtrac Corp.,
Martin J. Halbur, Roger J. Kanne and Dennis L. Anderson
5078 South 111th Street
Omaha, NE  68137
 
Lender:
Access Bank
210 North 78th Street
Omaha, NE  68114
(402) 763-6000

 
Principal Amount:  $750,000.00
Date of Note:  December 29, 2011

 
PROMISE TO PAY.  ISECURETRAC CORP., MARTIN J. HALBUR, ROGER J. KANNE and DENNIS
L. ANDERSON (“Borrower”) jointly and severally promise to pay to Access Bank
(“Lender”), or order, in lawful money of the United States of America, the
principal amount of Seven Hundred Fifty Thousand & 00/100 Dollars ($750,000.00)
or so much as may be outstanding, together with interest on the unpaid
outstanding principal balance of each advance.  Interest shall be calculated
from the date of each advance until repayment of each advance.
 
PAYMENT.  Borrower will pay this loan in one payment of all outstanding
principal plus all accrued unpaid interest on December 31, 2012.  In addition,
Borrower will pay regular monthly payments of all accrued unpaid interest due as
of each payment date, beginning January 1, 2012, with all subsequent interest
payments to be due on the same day of each month after that.  Unless otherwise
agreed or required by applicable law, payments will be applied first to any
accrued unpaid interest; then to principal; then to any late charges; and then
to any unpaid collection costs.  Borrower will pay Lender at Lender’s address
shown above or at such other place as Lender may designate in writing.
 
VARIABLE INTEREST RATE.  The interest rate on this Note is subject to change
from time to time based on changes in an independent index which is the Prime
Rate on corporate loans posted by at least 70% of the nation’s largest banks
(the “Index”).  The Index is not necessarily the lowest rate charged by Lender
on its loans.  If the Index becomes unavailable during the term of this loan,
Lender may designate a substitute index after notifying Borrower.  Lender will
tell Borrower the current Index rate upon Borrower’s request.  The interest rate
change will not occur more often than each day.  Borrower understands that
Lender may make loans based on other rates as well.  Interest on the unpaid
principal balance of this Note will be calculated as described in the “INTEREST
CALCULATION METHOD” paragraph using a rate of 2.500 percentage points over the
Index.  NOTICE: Under no circumstances will the interest rate on this Note be
more than the maximum rate allowed by applicable law.
 
 
 

--------------------------------------------------------------------------------

 
 
INTEREST CALCULATION METHOD.  Interest on this Note is computed on a 365/360
basis, that is, by applying the ratio of the interest rate over a year of
360 days, multiplied by the outstanding principal balance, multiplied by the
actual number of days the principal balance is outstanding.  All interest
payable under this Note is computed using this method.
 
PREPAYMENT; MINIMUM INTEREST CHARGE.  Borrower agrees that all loan fees and
other prepaid finance charges are earned fully as of the date of the loan and
will not be subject to refund upon early payment (whether voluntary or as a
result of default), except as otherwise required by law.  In any event, even
upon full prepayment of this Note, Borrower understands that Lender is entitled
to a minimum interest charge of $10.00.  Other than Borrower’s obligation to pay
any minimum interest charge, Borrower may pay without penalty all or a portion
of the amount owed earlier than it is due.  Early payments will not, unless
agreed to by Lender in writing, relieve Borrower of Borrower’s obligation to
continue to make payments of accrued unpaid interest.  Rather, early payments
will reduce the principal balance due.  Borrower agrees not to send Lender
payments marked “paid in full,” “without recourse” or similar language.  If
Borrower sends such a payment, Lender may accept it without losing any of
Lender’s rights under this Note, and Borrower will remain obligated to pay any
further amount owed to Lender.  All written communications concerning disputed
amounts, including any check or other payment instrument that indicates that the
payment constitutes “payment in full” of the amount owed or that is tendered
with other conditions or limitations or as full satisfaction of a disputed
amount must be mailed or delivered to: Access Bank, Post Office Box 24208,
Omaha, Nebraska 68124-0208.
 
LATE CHARGE.  If a payment is 10 days or more late, Borrower will be charged
5.000% of the unpaid portion of the regularly scheduled payment, or $25.00,
whichever is greater.
 
INTEREST AFTER DEFAULT.  Upon default, including failure to pay upon final
maturity, the interest rate on this Note shall be increased to 15.000% per annum
based on a year of 360 days.  However, in no event will the interest rate exceed
the maximum interest rate limitations under applicable law.
 
DEFAULT.  Each of the following shall constitute an event of default (“Event of
Default”) under this Note:
 
Payment Default.  Borrower fails to make any payment when due under this Note.
 
Other Defaults.  Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.
 
Default in Favor of Third Parties.  Borrower or any Grantor defaults under any
loan, extension of credit, security agreement, purchase or sales agreement or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower’s property or Borrower’s ability to repay this
Note or perform Borrower’s obligations under this Note or any of the related
documents.
 
 
2

--------------------------------------------------------------------------------

 
 
False Statements.  Any warranty, representation or statement made or furnished
to Lender by Borrower or on Borrower’s behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.
 
Insolvency.  The dissolution or termination of Borrower’s existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower’s property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.
 
Creditor or Forfeiture Proceedings.  Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan.  This includes a garnishment of any of
Borrower’s accounts, including deposit accounts, with Lender.  However, this
Event of Default shall not apply if there is a good-faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender moneys or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.
 
Adverse Change.  Lender in good faith determines that a material adverse change
has occurred in Borrower’s financial condition, that Lender is adversely
affected by a change in control of iSecuretrac Corp. or that the prospect of
payment or performance of this Note is impaired.
 
Insecurity.  Lender in good faith believes itself insecure.
 
Cure Provisions.  If any default, other than a default in payment, is curable
and if Borrower has not been given a notice of a breach of the same provision of
this Note within the preceding one month, it may be cured if Borrower, after
Lender sends written notice to Borrower demanding cure of such default:
(1) cures the default within 30 days; or (2) if the cure requires more than
30 days, immediately initiates steps which Lender deems in Lender’s sole
discretion to be sufficient to cure the default and thereafter continues and
completes all reasonable and necessary steps sufficient to produce compliance as
soon as reasonably practical.
 
EVENTS AFFECTING BORROWER.  Should any of the events named in the preceding
“Default” section occur with respect to any Borrower of the indebtedness, or an
individual Borrower dies or becomes incompetent, or revokes or disputes the
validity of, or liability under, any note or Indebtedness, this will be
considered as an “Event of Default” under this Note.
 
LENDER’S RIGHTS.  Upon default, Lender may declare the entire unpaid principal
balance under this Note and all accrued unpaid interest immediately due, and
then Borrower will pay that amount.
 
 
3

--------------------------------------------------------------------------------

 
 
ATTORNEYS’ FEES; EXPENSES.  Lender may hire or pay someone else to help collect
this Note if Borrower does not pay.  Borrower will pay Lender that amount.  This
includes, subject to any limits under applicable law, Lender’s attorneys’ fees
and Lender’s legal expenses, whether or not there is a lawsuit, including
attorneys’ fees, expenses for bankruptcy proceedings (including efforts to
modify or vacate any automatic stay or injunction) and appeals.  If not
prohibited by applicable law, Borrower also will pay any court costs, in
addition to all other sums provided by law.
 
JURY WAIVER.  Lender and Borrower hereby waive the right to any jury trial in
any action, proceeding or counterclaim brought by either Lender or Borrower
against the other.
 
GOVERNING LAW.  This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of
Nebraska without regard to its conflicts-of-law provisions.  This Note has been
accepted by Lender in the State of Nebraska.
 
CHOICE OF VENUE.  If there is a lawsuit, Borrower agrees upon Lender’s request
to submit to the jurisdiction of the courts of Douglas County, State of
Nebraska.
 
DISHONORED ITEM FEE.  Borrower will pay a fee to Lender of $50.00 if Borrower
makes a payment on Borrower’s loan and the check or preauthorized charge with
which Borrower pays is later dishonored.
 
RIGHT OF SETOFF.  To the extent permitted by applicable law, Lender reserves a
right of setoff in all of Borrower’s accounts with Lender (whether checking,
savings or some other account).  This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the
future.  However, this does not include any IRA or Keogh accounts or any trust
accounts for which setoff would be prohibited by law.  Borrower authorizes
Lender, to the extent permitted by applicable law, to charge or set off all sums
owing on the indebtedness against any and all such accounts and, at Lender’s
option, to administratively freeze all such accounts to allow Lender to protect
Lender’s charge and setoff rights provided in this paragraph.
 
COLLATERAL.  Borrower acknowledges this Note is secured by the following
collateral described in the security instrument listed herein: inventory,
chattel paper, accounts, equipment, general intangibles and fixtures described
in a Commercial Security Agreement dated December 29, 2011.
 
 
4

--------------------------------------------------------------------------------

 
 
LINE OF CREDIT.  This Note evidences a revolving line of credit.  Advances under
this Note may be requested either orally or in writing by Borrower or as
provided in this paragraph.  Lender may, but need not, require that all oral
requests be confirmed in writing.  All communications, instructions or
directions by telephone or otherwise to Lender are to be directed to Lender’s
office shown above.  The following person or persons are authorized to request
advances and authorize payments under the line of credit until Lender receives
from Borrower, at Lender’s address shown above, written notice of revocation of
such authority: LINCOLN ZEHR, CFO of ISECURETRAC CORP.  Borrower agrees to be
liable for all sums either (a) advanced in accordance with the instructions of
an authorized person or (b) credited to any of Borrower’s accounts with
Lender.  The unpaid principal balance owing on this Note at any time may be
evidenced by endorsements on this Note or by Lender’s internal records,
including daily computer printouts.  Lender will have no obligation to advance
funds under this Note if (i) Borrower or any guarantor is in default under the
terms of this Note or any agreement that Borrower or any guarantor has with
Lender, including any agreement made in connection with the signing of this
Note; (ii) Borrower or any guarantor ceases doing business or is insolvent;
(iii) any guarantor seeks, claims or otherwise attempts to limit, modify or
revoke such guarantor’s guarantee of this Note or any other loan with Lender;
(iv) Borrower has applied funds provided pursuant to this Note for purposes
other than those authorized by Lender; or (v) Lender in good faith believes
itself insecure.
 
SUCCESSOR INTERESTS.  The terms of this Note shall be binding upon Borrower, and
upon Borrower’s heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.
 
GENERAL PROVISIONS.  If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note.  Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them.  Each Borrower
understands and agrees that, with or without notice to Borrower, Lender may with
respect to any other Borrower (a) make one or more additional secured or
unsecured loans or otherwise extend additional credit; (b) alter, compromise,
renew, extend, accelerate or otherwise change one or more times the time for
payment or other terms of any indebtedness, including increases and decreases of
the rate of interest on the indebtedness; (c) exchange, enforce, waive,
subordinate, fail or decide not to perfect, and release any security, with or
without the substitution of new collateral; (d) apply such security and direct
the order or manner of sale thereof, including, without limitation, any
nonjudicial sale permitted by the terms of the controlling security agreements,
as Lender in its discretion may determine; (e) release, substitute, agree not to
sue, or deal with any one or more of Borrower’s sureties, endorsers or other
guarantors on any terms or in any manner Lender may choose; and (f) determine
how, when and what application of payments and credits shall be made on any
other indebtedness owing by such other Borrower.  Borrower and any other person
who signs, guarantees or endorses this Note, to the extent allowed by law, waive
presentment, demand for payment, and notice of dishonor.  Upon any change in the
terms of this Note, and unless otherwise expressly stated in writing, no party
who signs this Note, whether as maker, guarantor, accommodation maker or
endorser, shall be released from liability.  All such parties agree that Lender
may renew or extend (repeatedly and for any length of time) this loan or release
any party or guarantor or collateral; or impair, fail to realize upon or perfect
Lender’s security interest in the collateral; and take any other action deemed
necessary by Lender without the consent of or notice to anyone.  All such
parties also agree that Lender may modify this loan without the consent of or
notice to anyone other than the party with whom the modification is made.  The
obligations under this Note are joint and several.
 
PRIOR TO SIGNING THIS NOTE, EACH BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS.  EACH BORROWER
AGREES TO THE TERMS OF THE NOTE.
 
 
5

--------------------------------------------------------------------------------

 
 
BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.
 

  BORROWER:       ISECURETRAC CORP.        
By
/s/ Lincoln Zehr
    Lincoln Zehr, CFO of iSECUREtrac Corp.      
/s/ Martin J. Halbur
 
Martin J. Halbur, Individually
     
/s/ Roger J. Kanne
 
Roger J. Kanne, Individually
     
/s/ Dennis L. Anderson
 
Dennis L. Anderson, Individually
     
LENDER:
     
ACCESS BANK
     
By
/s/ Jerry L. Jares
   
Jerry L. Jares, Vice President

 
 
6

--------------------------------------------------------------------------------

 
 